Citation Nr: 0313808	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for skin rash due to an 
undiagnosed illness.

3.  Entitlement to service connection for numbness of the 
left shoulder due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

5.  Entitlement to increased rating for hypertensive heart 
disease, currently evaluated as 60 percent disabling. 

6.  Entitlement to increased (compensable) rating for left 
gastrocnemious myositis.

(The claim of entitlement to service connection for headaches 
due to an undiagnosed illness and for increased rating for 
hypertensive heart disease will be the subject of a later 
post-development decision.)  


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991 to include service in Southwest Asia in connection with 
Operation Desert Shield/Desert Storm.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which increased 
the evaluation for service connected arterial hypertension to 
20 percent and, otherwise denied the other benefits sought.  
Hypertensive heart disease was assigned a 60 percent 
evaluation pursuant to an April 1999 rating.

The Board is undertaking additional development on the issues 
of service connection for headaches as due to an undiagnosed 
illness and for increased rating for hypertensive heart 
disease.  After giving the notice and reviewing any response, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

3.  The veteran has a diagnosed skin disorder that is a known 
clinical entity which pre-existed active service and a 
relationship to undiagnosed illness is not supported by any 
competent medical evidence. 

4.  Numbness of the left shoulder and fatigue are not 
clinically supported.

5.  Clinical findings do not demonstrate the presence of any 
current functional impairment associated with left 
gastrocnemius myositis.


CONCLUSIONS OF LAW

1.  A disability manifested by a skin rash was not incurred 
in or aggravated by service due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  A disability manifested by numbness of the left shoulder 
was not incurred in or aggravated by service due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

3.  A disability manifested by fatigue was not incurred in or 
aggravated by service due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

4.  The schedular criteria for an increased (compensable) 
rating for left gastrocnemious myositis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5021 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence and the Supplemental Statement of 
the Case dated in July 2002.  Thus, there is no prejudice to 
the veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent. If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Pertinent law regarding claims for undiagnosed illnesses 
prior to March 1, 2002, provided that service connection may 
be established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2001.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  In an interim final rule, VA extended the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established to December 31, 2006.  66 Fed. 
Reg. 56614-56615 (November 9, 2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001, P. L. 
107-103, Title II, §§ 202(a), (b)(1), (b)(2), (d)(1), 203(a), 
115 Stat. 988, 989 (2001).  Subsection (a) of 38 U.S.C.A. § 
1117 was amended to read as follows:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest - (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).  
(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness, (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms, (C) Any diagnosed 
illness that the Secretary determines in 
regulations prescribed under subsection 
(d) warrants a presumption of service-
connection.

Subsection (c)(1) of section 1117 was amended as follows:

(A) in the matter preceding subparagraph 
(A), by striking 'for an undiagnosed 
illness (or combination of undiagnosed 
illnesses)'; and (B) in subparagraph (A), 
by striking 'for such illness (or 
combination of illnesses)'.

Section 1117 is further amended by adding at the end the 
following new subsection:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or 
symptoms, (3) Headache, (4) Muscle pain, 
(5) Joint pain, (6) Neurological signs 
and symptoms, (7) Neuropsychological 
signs or symptoms, (8) Signs or symptoms 
involving the upper or lower respiratory 
system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) 
Abnormal weight loss, (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) was amended by adding at 
the end the following new paragraph:

(4) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness include the 
signs and symptoms listed in section 
1117(g) of this title.

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.



Skin Rash Due To An Undiagnosed Illness

The presence of a skin condition (tinea) is documented in 
National Guard records from 1988 prior to active service.  VA 
examination of November 1997 reflect diagnoses of tinea 
corporis, tinea cruris, tinea pedis and tinea ungeium.  
Outpatient treatment records also reflect treatment for 
tinea.  The preponderance of the evidence is against 
entitlement to service connection for a skin condition as it 
is shown to result from a known clinical diagnosis which pre-
existed service.

Numbness, Left Shoulder, as due to an Undiagnosed Illness

The VA orthopedic examination and the "neurological" aspect 
of the general medicine examination do not show complaints of 
left shoulder numbness nor any other pertinent objective 
findings.  The medical evidence available for review does not 
shown veteran to be suffering from any condition of 
undiagnosed origin manifested by left shoulder numbness.

In the absence of objective medical evidence of a chronic 
undiagnosed illness involving numbness of the left shoulder 
in the service medical records or any other medical evidence 
reviewed, the preponderance of the evidence is against the 
claim.

Fatigue as due to an Undiagnosed Illness

Outpatient treatment records from December 2000 noted one 
episode of "fatigue" apparently due to the veteran's 
chronic obstructive pulmonary disease (not service 
connected).  The VA general medical examination does not show 
complaints of fatigue nor any objective clinical findings 
relating to the claim.  

In the absence of objective medical evidence of a undiagnosed 
illness involving fatigue in the service medical records or 
any other medical evidence reviewed, the preponderance of the 
evidence is against the claim.



Increased Evaluation for Left Gastrocnemious Myositis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
October 2001.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The VA Schedule for Rating Disabilities provides that 
myositis should be rated on the limitation of motion of the 
affected part.  See 38 C.F.R. § 4.71a, Diagnostic Code 5021.  

The VA examination of October 2001 recorded the veteran's 
complaints of left calf pain on the posterior aspect 
associated with discomfort.  No other symptomatology was 
reported on the calf area.  He reported having visited a 
clinic during calendar year 2000 when he received 11 sessions 
of therapy and a last visit on 1-18-01 as a follow up 
patient.  Outpatient treatment records were entirely silent 
as to his left gastrocnemious myositis.  During the most 
recent VA examination, there was no evidence of painful or 
limited motion of left leg; no objective evidence of edema, 
weakness, tenderness, or muscle spasms on that muscle.  

Functional loss and painful motion, respectively, are to be 
considered in ascertaining the level of disability.  It must 
be pointed out however, with regard to the case at hand, that 
the clinical evidence does not demonstrate the presence of 
any current functional impairment, such as limited movement, 
resulting from the veteran's service connected muscle 
disorder, nor does it demonstrate, by means of notations 
reflecting facial expression or wincing on pressure or 
manipulation, the presence of pain on motion.  Accordingly, 
the preponderance of the evidence is against an increased 
evaluation.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's left gastrocnemious myositis has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 
ORDER

Entitlement to service connection for skin rash due to an 
undiagnosed illness is denied.

Entitlement to service connection for numbness of the left 
shoulder due to an undiagnosed illness is denied.

Entitlement to service connection for fatigue due to an 
undiagnosed illness is denied.

Entitlement to increased (compensable) rating for left 
gastrocnemious myositis is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

